Case 9:18-cv-81621-DMM Document 37 Entered on FLSD Docket 05/16/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO: 18-81621-CV-MIDDLEBROOKS

  NIJAI DAMONE WALKER and EDDY
  ERIBERTO NAVARRO,

         Plaintiffs,

  v.

  WISH WASH 2 LLC, NURUDDIN MANDANI,
  And KHAIRUNISSA MANDANI,

        Defendants.
  _________________________________/

       ORDER GRANTING APPROVAL OF SETTLEMENT AND DISMISSING CASE

         THIS MATTER came before the Court upon Plaintiff’s Renewed Motion for Approval of

  Parties’ Settlement and Dismissal with Prejudice (“Motion”). (DE 36). Plaintiffs initiated this

  action on November 27, 2018, alleging violations of the unpaid minimum wages and overtime

  provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). (DE 1). The Parties

  now advise the Court that they have settled all claims in this action, and move for dismissal.

         When a private action is brought under the FLSA and is subsequently settled, “the district

  court may enter a stipulated judgment after scrutinizing the settlement for fairness.” Lynn’s Food

  Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982) (internal citations omitted). In

  scrutinizing the settlement for fairness, a court must determine whether the settlement is a “fair

  and reasonable resolution of a bona fide dispute over FLSA provisions.” Id. at 1355. While the

  provisions of the Act are mandatory, the Eleventh Circuit has recognized that there may be bona

  fide disputes as to FLSA coverage and therefore, a district court may approve a settlement to

  “promote the policy of encouraging settlement of litigation.” Id. at 1354.
Case 9:18-cv-81621-DMM Document 37 Entered on FLSD Docket 05/16/2019 Page 2 of 2



         Having reviewed the Motion and exhibits attached thereto, and the Court being otherwise

  fully advised in the premises, the Court finds that the Parties’ Settlement Agreement (“Settlement

  Agreement”) (DE 34-1) reflects a reasonable compromise over contested litigation to resolve bona

  fide disputes under the Fair Labor Standards Act.

         Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

             1. Plaintiffs’ Motion (DE 36) is GRANTED.

             2. The Court APPROVES the Settlement Agreement attached as Exhibit 1 to DE 34,

                 including the settlement amount for attorney’s fees, as a fair, adequate and

                 reasonable settlement of the claims at issue.

             3. This action is DISMISSED WITH PREJUDICE.

             4. The Clerk of Court shall CLOSE this case and DENY all pending motions as

                 MOOT.

             5. The Court retains jurisdiction over this action for six months from the date of this

                 order to enforce the terms of the Settlement Agreement.

         SIGNED in Chambers at West Palm Beach, Florida this 16th day of May, 2019.




                                                                 Donald M. Middlebrooks
                                                                 United States District Judge

  cc: counsel of record




                                                   2
